             Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 1 of 32 Page ID #:1


   AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means (USAO Rev. 12/20)



                                            UNITED STATES DISTRICT COURT
                                                                            for the
                                                                Central District
                                                             __________  Districtofof
                                                                                    California
                                                                                      __________

                      In the Matter of the Search of                          )
              (Briefly describe the property to be searched or identify the   )
                              person by name and address)                     )        Case No. 2:21-MJ-01440
                                                                              )
       1056 Regala Street, Perris, California 92571                           )
                                                                              )
                                                                              )
                                                                              )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                        evidence of a crime;
                        contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                        a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
                Code Section                                                              Offense Description
          21 USC §§ 841(a)(1), 846, 856, 860                                  Conspiracy; Possession with Intent to Distribute
          18 USC § 371                                                        Controlled Substances; Maintaining a Drug
                                                                              Involved Premises
             The application is based on these facts:
                    See attached Affidavit
                        Continued on the attached sheet.
                                                                                                          Applicant’s signature
                                                                                  Special Agent Peter Kinyoun
                                                                                                          Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                          Judge’s signature

City and state: Los Angeles, CA                                                                       Hon. Karen L. Stevenson
                                                                                                          Printed name and title
AUSA: Lindsay M. Bailey x6875
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 2 of 32 Page ID #:2



                              ATTACHMENT A

PREMISES TO BE SEARCHED




     The premises located at 1056 Regala Street, Perris,

California 92571 (the “SUBJECT PREMISES”).        The SUBJECT PREMISES

is a lightly tan colored two-story residence with stucco siding,

white trim, and a brown shingle roof.        The SUBJECT PERMISES has

a south-facing front door, south-facing covered front porch
area, and a south-facing white attached garage door.          The

SUBJECT PREMISES has the address number “1056” displayed in

black lettering on the east end of the garage, facing south,

mounted on the garage wall directly next to the garage door.

The SUBJECT PREMISES has a large palm tree planted in the center

of the front yard between the pedestrian walkway that leads to

the front door of the SUBJECT PREMISES and the driveway of the

SUBJECT PREMISES.




                                       i
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 3 of 32 Page ID #:3



                              ATTACHMENT B

I.   ITEMS TO BE SEIZED

     1.   The items to be seized are evidence, fruits, or

instrumentalities of violations of 21 U.S.C. § 846 (conspiracy

to distribute and possess with intent to distribute controlled

substances), 21 U.S.C. § 841(a)(1) (distribution and possession

with intent to distribute controlled substances), 21 U.S.C.

§ 856 (maintaining a drug involved premises), 21 U.S.C. § 860

(possession with intent to distribute controlled substances near

a school), and 18 U.S.C. § 371 (conspiracy to transport firearms

interstate), namely:

          a.    Controlled substances and residue from those

controlled substances, along with any manufacturing, cutting,

and/or diluting agents used in manufacturing and/or distributing

controlled substances;

          b.    Drug paraphernalia, such as packaging, measuring,

and weighing devices;

          c.    materials used in the manufacture, purification,

“re-crystallization,” packaging, transportation, or sale of

methamphetamine, including but not limited to acetone,

turpentine, thermoses, baking sheets, aluminum foil, coolers,

jugs, water bottles, scales, heat sealers, plastic bags, heating

sources, and filters;

          d.    Packaging and shipping materials and devices,

including wrappers, heat sealers, plastics, tin foil, plastic

wrappers, cellophane, jars, plastic bags, balloons and

containers that can be used to package controlled substances or



                                       i
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 4 of 32 Page ID #:4



manufacture controlled substances;

          e.    Containers, such as boxes, bags, briefcases,

suitcases, that can be used to carry controlled substances or

distribute controlled substances;

          f.    United States currency, foreign currency,

precious metals, and any and all financial instruments, in sums

greater than $1,000, including the first $1,000 if more than

$1,000 is seized;

          g.    Weapons and firearms, including handguns,

pistols, revolvers, rifles, shotguns, silencers, any other

weapons as defined in Title 18 and Title 26 of the United States

Code, and ammunition;

          h.    Documents and records reflecting the identity of,

contact information for, communications with, or times, dates or

locations of meetings with co-conspirators, sources of supply

for controlled substances, or drug customers, sources of funds,

financial records, records that may indicate ownership of cash

and funds, including calendars, address books, telephone or

other contact lists, hard copy correspondence, notes,

photographs, and videos;

          i.    Records, documents, programs, applications or

materials relating to the trafficking of controlled substances,

including ledgers, pay/owe records, distribution or customer

lists, correspondence, receipts, records, and documents noting

price, quantities, and times when controlled substances were

bought, sold, or otherwise distributed;




                                      ii
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 5 of 32 Page ID #:5



          j.    Contents of any calendar or date book, including

calendars or date books stored on digital devices;

          k.    Any materials, documents, or records that show

the identity of the person(s) controlling, occupying,

possessing, residing in, or owning the SUBJECT PREMISES,

including rental agreements, leases, rent receipts, deeds,

escrow documents, utility bills, insurance documents,

registration documents, clothing, personal affects, and other

mailed envelopes reflecting the address and addressee;

          l.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.

          m.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;



                                      iii
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 6 of 32 Page ID #:6



                iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

     3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal



                                      iv
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 7 of 32 Page ID #:7



digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICES

      4.   In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

           a.   Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or
seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.        The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.         The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.




                                       v
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 8 of 32 Page ID #:8



          b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.    The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

          c.    The search team will not seize contraband or

evidence relating to other crimes outside the scope of the items

to be seized without first obtaining a further warrant to search

for and seize such contraband or evidence.

          d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.




                                      vi
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 9 of 32 Page ID #:9



          e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

          f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

          g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

          h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

     5.   The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.



                                      vii
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 10 of 32 Page ID #:10



Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

        6.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

             a.   Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

             b.   Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

             c.   Any magnetic, electronic, or optical storage

device capable of storing digital data;

             d.   Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

             e.   Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

             f.   Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

             g.   Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.



                                      viii
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 11 of 32 Page ID #:11



      7.   During the execution of this search warrant, law

enforcement is permitted to: (1) depress MARTINEZ’s thumb and/or

fingers onto the fingerprint sensor of the device (only when the

device has such a sensor), and direct which specific finger(s)

and/or thumb(s) shall be depressed; and (2) hold the device in

front of MARTINEZ’s face with his or her eyes open to activate

the facial-, iris-, or retina-recognition feature, in order to

gain access to the contents of any such device.          In depressing a

person’s thumb or finger onto a device and in holding a device

in front of a person’s face, law enforcement may not use

excessive force, as defined in Graham v. Connor, 490 U.S. 386

(1989); specifically, law enforcement may use no more than

objectively reasonable force in light of the facts and

circumstances confronting them.

      8.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other
court order.




                                       ix
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 12 of 32 Page ID #:12



                                AFFIDAVIT

      I, Peter Kinyoun, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

      1.   I am a Special Agent (“SA”) with the United States

Drug Enforcement Administration (“DEA”) and have been so

employed since July 2017.      I am an investigative or law

enforcement officer of the United States within the meaning of

Section 2510(7) of Title 18 of the United States Code.           I am

empowered to conduct investigations or and to make arrests for

federal felony offenses, including those enumerated in 18 U.S.C.

§ 2516.

      2.   I am currently assigned to the Los Angeles Field

Division (“LAFD”), Southwest Border Group 1.         In the course of

my employment with the DEA, I have received approximately 20

weeks of specialized training at the DEA Academy in Quantico,

Virginia involving use, possession, packaging, manufacturing,

sales, concealment, and transportation of various controlled

substances, as well as additional training in money laundering

techniques and conspiracy investigation.         I have also

participated in narcotics investigations.         I have debriefed

defendants and witnesses who had personal knowledge of narcotics

trafficking organizations, conducted physical surveillance,

written and executed search warrants, directed confidential

informants, and conducted arrests.

      3.   Based on my training and experience, I am familiar

with narcotics traffickers’ methods of operation including the
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 13 of 32 Page ID #:13



distribution, storage, and transportation of narcotics, as well

as the collection of money proceeds of narcotics trafficking.            I

am also familiar with methods employed by large narcotics

organizations to thwart detection by law enforcement, including

the use of debit calling cards, public telephones, cellular

telephone technology, counter surveillance, false or fictitious

identities, and encoded communications.        During my employment

with the DEA, I have participated in narcotics investigations

for violations of 21 U.S.C. § 841(a)(1) as both a case agent and

in a supportive role.     I have assisted in the arrests of

multiple drug traffickers.      I have participated in several

static and mobile surveillance activities across Southern

California and have assisted in the execution of multiple search

warrants.   In addition, I have conducted investigations

regarding the unlawful importation, possession and distribution

of controlled substances.

                        II. PURPOSE OF AFFIDAVIT

      4.    This affidavit is made in support of a search warrant
for the premises known as 1056 Regala Street, Perris, California

92571 (the “SUBJECT PREMISES”) described in Attachment A, for

the items to be seized described in Attachment B, which are the

evidence, fruits, and instrumentalities of violations of

conspiracy to distribute and possess with intent to distribute

controlled substances, in violation of Title 21, United States

Code, Section 846; possession with intent to distribute

controlled substances, in violation of Title 21, United States

Code, Section 841(a)(1); maintaining a drug involved premises,



                                        2
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 14 of 32 Page ID #:14



in violation of Title 21, United States Code, Section 856;

possession with intent to distribute controlled substances near

a school, in violation of Title 21, United States Code, Section

860; and conspiracy to transport firearms interstate in

violation of Title 18, United States Code, Section 371 (the

“Subject Offenses”).

      5.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.     Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                    III. SUMMARY OF PROBABLE CAUSE

      6.     Beginning in April and May 2019, Rigoberto Sanchez

MARTINEZ began looking for a stash house location and discussed
the same with Eduardo RIOS, one of MARTINEZ’s primary drug and

firearms couriers.     Law enforcement officers eventually seized

over 13 kilograms of methamphetamine from a stash house in

Whittier rented by MARTINEZ.       On March 10, 2021, MARTINEZ and

RIOS were indicted on narcotics trafficking charges along with

multiple co-defendants.      In January 2020, the San Bernardino

Sheriff’s Department determined that MARTINEZ and his wife lived

at the SUBJECT PREMISES.      LAFD agents and officers confirmed

that MARTINEZ resides at that address on March 3, 2021, at which



                                        3
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 15 of 32 Page ID #:15



time MARTINEZ engaged in significant countersurveillance

indicating that he continues to engage in drug trafficking.

Agents and officers also determined that MARTINEZ has been in

contact with RIOS as recently as March 1, 2021.

                    IV. STATEMENT OF PROBABLE CAUSE

      A.   Background of Investigation

      7.   Based on my personal investigation into this matter,

my review of relevant intercepted phone calls and text messages,

and my review of relevant reports, I know the following:

           a.    Through the course of an ongoing investigation

conducted by DEA LAFD agents, which has included multiple Title

III interception orders, electronic surveillance, physical

surveillance, and other law enforcement techniques, DEA agents

have determined Rigoberto Sanchez MARTINEZ (“MARTINEZ”), Romero

LECHUGA aka Efren AYON MARTINEZ (“LECHUGA”), Juan Pablo

HERNANDEZ (“HERNANDEZ”), FNU LNU aka “UM-5278” (“UM-5278”),

Jesus Robledo AGUILAR (“AGUILAR”), Carlos PEREZ (“PEREZ”),

Rogelio BARAJAS (“BARAJAS”), Irene EQUIGUA (“EQUIGUA”), Alfredo

Salomon OCHOA (“OCHOA”), Patrick Wesley PETERSEN (“PETERSEN”),

Taylor James DAVIS (“DAVIS”), Jose Antonio VELEZ (“VELEZ”),

Eduardo RIOS aka “EDDIE,” (“RIOS”), Ernesto ANAYA (“ANAYA”),

Bernardino VALENZUELA (“VALENZUELA”), Pedro Sainz MINJAREZ

(“MINJAREZ”) and Cole Charles PETERSEN (“PETERSEN”) are engaged

in an ongoing narcotics distribution conspiracy in which they

coordinate multi-kilogram distributions of methamphetamine,

cocaine, heroin, and fentanyl within the greater Los Angeles

area, as well as to down-line narcotics distributors operating



                                        4
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 16 of 32 Page ID #:16



throughout the United States in cities including, but not

limited to, Spokane, Washington, and New York City.

           b.    During the course of this investigation, agents

identified MARTINEZ as the leader of a major drug trafficking

organization operating within the United States.          During

multiple rounds of Title III interceptions, agents reviewed

multiple phone and electronic communications in which MARTINEZ

coordinates with, and is supplied by, Mexico-based suppliers who

provide MARTINEZ with multi-kilogram shipments of narcotics that

MARTINEZ then distributes within Southern California, as well as

interstate to destinations such as Spokane, Washington, and New

York City, New York.     MARTINEZ also coordinated the storage,

distribution, and payment for these narcotics by directing the

activities of managers who either directly carried out

MARTINEZ’s directions or passed his instructions along to lower-

level couriers and stash house operators.

           c.    Specifically, beginning in early April 2019,

agents intercepted communications between MARTINEZ and an

unidentified male (“UM-132”) in which MARTINEZ asked UM-132 for

assistance in renting some property.        During one call, MARTINEZ

stated that he wanted “a little ranch” and specifically asked

“is there one there by, by Whittier?”        On April 5, 2019,

MARTINEZ told UM-132 that “the last one you sent me is good,”

later clarifying that he was referring to “the one on Ocean.”

UM-132 called MARTINEZ later stating that “Ocean... looks good.”

           d.    On May 20, 2019, MARTINEZ had a phone

conversation with RIOS in which RIOS stated that he was “headed



                                        5
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 17 of 32 Page ID #:17



to the house, but there’s no paper there.”         MARTINEZ then asked

RIOS if there was anything in the cabinets, and RIOS responded,

“Nothing in any, any of the cabinets, and in the garage, there’s

just a shitload of mail.”      MARTINEZ then sent RIOS a text

message that included a picture of a lease agreement for a house

located at 15827 Ocean Avenue in Whittier, California (the

“Ocean Avenue Residence”).

           e.    Law enforcement began conducting surveillance at

the Ocean Avenue Residence based on MARTINEZ’s conversations

with UM-132 and RIOS.     On September 13, 2019, they saw MINJAREZ

arrive in a Toyota FJ Cruiser and park in the driveway.           OCHOA

then exited the Ocean Avenue Residence carrying a weighted white

plastic bag and got into the front passenger’s seat.          Pasadena

Police Department Detectives then conducted a traffic stop of

the Toyota FJ Cruiser and obtained MINJAREZ’s consent to search

the car.   Inside, the detectives found two Ziplock baggies each

containing approximately one pound of methamphetamine.           They

then obtained a state search warrant to search the Ocean Avenue

Address.   During the execution of the search warrant, law

enforcement officers recovered approximately 13.125 kilograms of

methamphetamine, $25,000 in United States currency, and other

indicia of drug distribution.       However, they did not see any

indicia that anyone resided at the Ocean Avenue Residence,

including furniture, clothing, or appliances.

           f.    Based on my training, experience, and knowledge

of this investigation, I believe that MARTINEZ rented the Ocean

Avenue Residence for the purpose of establishing a stash



                                        6
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 18 of 32 Page ID #:18



location for drugs and drug proceeds.        Additionally, I have

intercepted multiple conversations between MARTINEZ and RIOS

which indicate that RIOS is a drug and drug proceeds courier and

stash house manager for MARTINEZ.       I therefore believe that

MARTINEZ provided RIOS with a copy of the lease agreement for

the Ocean Avenue Residence so that RIOS could help MARTINEZ

manage the stash house.      Finally, I believe that the

relationship between MARTINEZ and RIOS is predicated on their

involvement in this ongoing drug trafficking conspiracy and that

the discovery of this stash location by law enforcement likely

prompted MARTINEZ and RIOS to seek out new stash locations to

continue with their trafficking activities.

           g.    On March 10, 2021, in part due to the

aforementioned incident, MARTINEZ was indicted in the Central

District of California for conspiracy to distribute and possess

with intent to distribute controlled substances, in violation of

Title 21, United States Code, Section 846; possession with

intent to distribute controlled substances, in violation of

Title 21, United States Code, Section 841(a)(1); maintaining a

drug involved premises, in violation of Title 21, United States

Code, Section 856; possession with intent to distribute

controlled substances near a school, in violation of Title 21,

United States Code, Section 860; and conspiracy to transport

firearms interstate in violation of Title 18, United States

Code, Section 371.     On this same date, the Honorable Jean

Rosenbluth, Magistrate Judge for the Central District of

California, under case number 2:21-cr-00113-GW, issued a Warrant



                                        7
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 19 of 32 Page ID #:19



for Arrest for MARTINEZ based on the charges alleged in the

above-described indictment.

      B.     Identification of the SUBJECT PREMISES

      8.     Based on my personal investigation into this matter,

my review of relevant wiretap transcripts, GPS pings, and open-

source and law enforcement databases, and my review of relevant

reports from the San Bernardino Sheriff’s Department I know the

following:

             a.   In or about February 2018, using a variety of

investigative techniques, including but not limited to T-III

interceptions, surveillance, GPS pings, and queries of open-

source and law enforcement databases, agents determined that

MARTINEZ’s primary residence was located at 9927 Cullman Avenue,

Whittier, CA 90603 (the “Cullman Avenue Address”) after he was

consistently seen at that address.          Accordingly, agents

installed fixed video surveillance equipment and monitored the

activity in the area in front of the Cullman Avenue Address.

Agents then observed co-defendants AGUILAR, RIOS, LECHUGA, and

PEREZ meet MARTINEZ at the Cullman Avenue Address.          Intercepted

phone calls further revealed that these meetings were likely in

furtherance of MARTINEZ’s drug trafficking activities.

             b.   In or about December 2019, agents noticed that

neither MARTINEZ nor MARTINEZ’s vehicles had been recently seen

at the Cullman Avenue Address.       Agents therefore believed that

MARTINEZ may have moved sometime in or about November 2019.

Although agents conducted open source and law enforcement




                                        8
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 20 of 32 Page ID #:20



queries for MARTINEZ, they were unable to locate MARTINEZ’s new

primary residence.

            c.   On approximately January 3, 2020, San Bernardino

Sheriff’s Department (“SBSD”) deputies conducted surveillance on

the SUBJECT PREMISES as part of an unrelated investigation.

During the surveillance, SBSD deputies made contact with Silbia

Alarcon, MARTINEZ’s wife, who identified herself and MARTINEZ as

the primary occupants of the SUBJECT PREMISES.          Alarcon then

gave SBSD deputies consent to search the SUBJECT PREMISES, but

SBSD deputies found no illegal contraband.1         As a result, DEA

agents learned that MARTINEZ resided at the SUBJECT PREMISES.

      C.    MARTINEZ’s Continued Illegal Activities

      9.    Based on my review of relevant reports from the Los

Angles Sheriff’s Department, my conversation with other LAFD

agents and officers, and my personal investigation into this

matter, I know the following:

            a.   Through the course of this investigation, agents

identified co-defendant RIOS as one of MARTINEZ’s primary drug
couriers who was responsible for transporting drugs and firearms

on behalf of MARTINEZ, as well as working as a stash house

operator.   On March 1, 2021, Los Angeles Sherriff’s Department

      1At the time SBSD executed this search of the SUBJECT
PREMISES, MARTINEZ had only resided at the SUBJECT PREMISES for
a few months. Based on my knowledge of this investigation, I
know MARTINEZ to be very cautious in regards to his illegal
activities, often employing or discussing counter-surveillance
techniques with other co-conspirators. I therefore believe that
MARTINEZ likely did not store any evidence of his illegal
activities in the SUBJECT RESIDENCE until he was more
comfortable/familiar with the location. He is therefore
significantly more likely to store contraband in the SUBJECT
RESIDENCE now that he has resided there for more than a year.


                                        9
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 21 of 32 Page ID #:21



(“LASD”) Deputies served a search warrant at the 7319 Richfield

Street, Paramount, California 90723 (the “Richfield Street

Address”) in furtherance of a separate LASD investigation.2

During the execution of the search warrant, deputies contacted

and identified MARTINEZ and RIOS inside the Richfield Street

Address.     Given my knowledge of this investigation, my training

and experience, and RIOS’s longstanding relationship as

MARTINEZ’s courier, I believe that MARTINEZ and RIOS are likely

still engaged in drug trafficking activities.

             b.   On or about March 3, 2021, beginning at

approximately 3:30pm, DEA agents and detectives with the

Pasadena Police Department (“PPD”) established surveillance at

the SUBJECT PREMISES.     At approximately 3:35pm, MARTINEZ got

into a white minivan parked in the SUBJECT PREMISES’ driveway

and drove away.    As he passed the agents and officer’s

undercover vehicle, MARTINEZ slowed down and looked inside the

undercover vehicle’s front passenger window.         MARTINEZ then

turned around and pulled back into the driveway of the SUBJECT

PREMISES.3    At approximately 3:40pm, a gray Volkswagen sedan

previously seen at the SUBJECT PREMISES began driving by all

cars parked on the street along the SUBJECT PREMISES while the

occupants looked into each car and held a phone up to the open

window.    Based on my training and experience, I believe the


      2LASD was investigating a nearby homicide and served a
search warrant in an attempt to obtain security camera footage
from the Richfield Street Address.
     3 At this point, the undercover vehicle left the area for
fear of being detected by MARTINEZ. However, agents and
officers maintained surveillance using a pole camera.


                                       10
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 22 of 32 Page ID #:22



occupants were attempting to look inside and possibly record all

vehicles parked on the street.       At approximately 3:55pm, the

gray Volkswagen parked in front of the SUBJECT PREMISES.           An

unidentified male then exited the front passenger door of the

gray Volkswagen and walked up to the SUBJECT PREMISES, returning

approximately one minute later.       At approximately 4:08pm, the

white minivan departed from the SUBJECT PREMISES followed

closely behind by what appeared to be the gray Volkswagen.           At

4:19pm, the gray Volkswagen returned and parked outside of the

SUBJECT PREMISES.     An unidentified male then got out of the

driver’s side door of the gray Volkswagen and walked towards the

front door of the SUBJECT PREMISES.

            c.   Based on my training and experience, I believe

that MARTINEZ and the unidentified males driving the Volkswagens

were employing countersurveillance on March 3, 2021.

Specifically, MARTINEZ identified the undercover surveillance

vehicle when he initially attempted to leave his residence at

3:35pm, after which he immediately returned to the SUBJECT

PREMISES.   MARTINEZ then instructed his co-conspirators in the

gray Volkswagen to drive around the neighborhood to locate other

undercover surveillance vehicles, after which they returned to

the SUBJECT PREMISES to personally report their findings to

MARTINEZ.   MARTINEZ then left the SUBJECT PREMISES with the gray

Volkswagen to continue criminal activity.         I therefore believe

that MARTINEZ continues to use the SUBJECT PREMISES to engage in

criminal activity and evidence of his crimes will be located

therein.



                                       11
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 23 of 32 Page ID #:23



            d.     In February 2021, agents identified a white

Volkswagen SUV bearing California license plate 8TBY293,

registered to RIOS at 8418 Elburg Street in Paramount,

California.      Agents also determined that RIOS frequently drives

the Volkswagen SUV during border crossings and has parked the

car outside of his residence.       On March 23, 2021, agents saw a

white Volkswagen SUV arriving to and departing from the SUBJECT

PREMISES on multiple occasions.       Although the agents were unable

to identify the license plate affixed to this Volkswagen SUV,

they determined that it matched the color, make, and model of

RIOS’s vehicle.     Agents also saw an individual who fit the

physical description of RIOS entering and exiting the white

Volkswagen SUV and interacting with MARTINEZ and others at the

SUBJECT PREMISES.     Given the nature of MARTINEZ and RIOS’s

relationship, RIOS’s work as a courier for MARTINEZ, and my

knowledge that MARTINEZ historically meets with his co-

conspirators in person at his residence to further his drug

trafficking activities, I believe that MARTINEZ continues to

engage in illicit activities at the SUBJECT PREMISES.

     V. TRAINING AND EXPERIENCE ON DRUG TRAFFICKING OFFENSES

      10.   Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

            a.     Drug traffickers often conceal evidence of their

drug trafficking in their residences and drug-related business

premises, or in surrounding areas to which they have ready

access such as garages, carports, and outbuildings.          They also



                                       12
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 24 of 32 Page ID #:24



conceal evidence in their vehicles so that they have ready

access to it and can hide it from law enforcement.

           b.    Drug traffickers commonly have in their

possession (that is, on their person, at their residence, and in

areas under their control, including, but not limited to,

storage units, spaces, or lockers), firearms, including, but not

limited to, handguns, pistols, revolvers, rifles, shotguns,

machine guns, silencers, and other weapons.         Such firearms are

used to protect and secure drug traffickers, their contraband,

and property derived from drug distributing proceeds.

           c.    Drug traffickers often maintain records of their

transactions in a manner similar to the recordkeeping procedures

of legitimate businesses.      Even after the drugs are sold,

documentary records often remain for long periods of time, even

years, to memorialize past transactions, including the status of

accounts receivable and accounts payable, and the names and

telephone/contact numbers of suppliers, customers, and co-

conspirators.    These records can be maintained in digital form

or on paper, in the form of ledgers and diaries, calendars,

memoranda, pay-owe sheets, IOU’s, miscellaneous notes, money

orders, customer lists, and telephone address books.          These

records can reflect names, addresses and/or telephone/contact

numbers of associates and co-conspirators, the sale and purchase

of controlled substances, customer lists, and amounts of money

owed by the traffickers by his customers and by the trafficker

to his suppliers.     I am also aware that drug dealers may write

seemingly innocuous notes in these documents such as phone



                                       13
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 25 of 32 Page ID #:25



numbers, names, and addresses.       Often times, drug dealers will

keep these documents or notebooks in their possession, even as

they move locations.     Further, as drug dealers are often

concerned about discovery of these documents by law enforcement,

I am aware they often hide documents showing their involvement

in drug trafficking.     I believe that documents of this kind may

be located at the SUBJECT PREMISES.

           d.     Additionally, I am aware of drug dealers being

the subject of search warrants and continuing their drug

trafficking activities after a search, including maintaining

records following a search warrant execution at their location.

Indeed, I have learned that drug dealers sometimes photograph

search warrants to provide to their superiors in drug

trafficking.    I am also aware of drug dealers making notes while

speaking with co-conspirators based on conversations about prior

search warrants being served, such as contacting other co-

conspirators to warn them of the search warrant, discussing the

possible involvement of an informant, or other case-specific

information.    These notes would not be recovered during the

initial search warrant.

           e.     Drug dealers typically use telephones, two-way

radios, other communication systems, counter-surveillance

devices, and related devices in their drug trafficking

activities.     These items are often stored by drug dealers in

their businesses, residences or cars, or the residences of

friends or relatives.     Further, drug traffickers keep these

devices, even for years, after they have stopped using them.



                                       14
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 26 of 32 Page ID #:26



            f.   Based upon my training and experience, I also

know that a majority of households and businesses in the United

States now have access to a personal computing device of one

type or another.     In light of this fact, I further believe that

records associated with illegal conduct are likely to be found

on digital devices, including “smartphones.”         Thus, I request

permission to search digital devices found at the SUBJECT

PREMISES.

            g.   Information stored in electronic form on digital

devices can provide evidence of drug trafficking and the

identity of associates.      For example, numbers stored in the

telephones (such as Caller ID lists reflecting recently received

calls, speed dial lists of names and/or telephone/contact

numbers, and logs of outgoing and incoming calls) can provide

evidence of who the drug dealer is calling, and thus the

identity of potential associates.       Cellular telephones and other

communication devices can contain similar information.

            h.   Documents showing who owns, occupies, or controls

the location being searched also show who is responsible for the

items found on the premises, including contraband and other

evidence seized.     Documents and items showing the identity of

the persons owning, residing in, or controlling the area being

searched include, but are not limited to, utility and telephone

bills, canceled envelopes and correspondence, tax returns, keys,

deeds, and mortgage receipts.

            i.   Drug dealers often take, or cause to be taken,

photographs and/or videos of themselves, their associates, their



                                       15
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 27 of 32 Page ID #:27



property, and their drugs.      They usually maintain these

photographs and/or videos, sometimes for years, on their person

or in their businesses, residences or cars, or the residences of

friends or relatives.

            j.    Drug dealers often maintain records of storage

locations where they hold narcotics or narcotics proceeds to

avoid being directly connected to the narcotics and/or narcotics

proceeds.   They usually maintain these records, sometimes for

years, on their person or in their businesses, residences or

cars, or the residences of friends or relatives.

            k.    Drug dealers often communicate addresses,

locations or phone numbers pertinent to where they will meet

other narcotics traffickers and couriers over the phone.           These

addresses or pertinent phone numbers are often written on paper

with little or no explanation given as to their importance.

However, investigators may recognize these locations based on

intercepted communications, surveillances or other investigative

information.     Based on the seemingly innocuous nature of these

addresses and/or phone numbers, I am aware that drug dealers

often keep these records or neglect to discard them from their

houses, vehicles and stash locations and therefore, could be

found through a search warrant at the SUBJECT PREMISES.

            l.    Further, though it is common for drug dealers to

discontinue the use of phones after short periods of time, drug

dealers often maintain records of the purchase of phones which

will often include the phone number of the phone purchased.

Though drug dealers are intricately aware of law enforcement



                                       16
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 28 of 32 Page ID #:28



wiretapping efforts, drug dealers often do not regard the

receipts and other documents regarding the phone with the same

care and therefore will treat them as necessary documents for

adding money or purchasing additional minutes for prepaid

phones.     I believe these documents are often kept and later

misplaced, and therefore could be later located through the use

of search warrants.

            VI.   TRAINING AND EXPERIENCE ON DIGITAL DEVICES4

      11.    Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

             a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are


      4As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.


                                       17
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 29 of 32 Page ID #:29



replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously




                                       18
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 30 of 32 Page ID #:30



develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      12.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      13.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:




                                       19
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 31 of 32 Page ID #:31



           a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

           c.    Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress MARTINEZ’s thumb and/or fingers on the

device(s); and (2) hold the device(s) in front of MARTINEZ’s

face with his or her eyes open to activate the facial-, iris-,

and/or retina-recognition feature.




                                       20
Case 2:21-mj-01440-DUTY Document 1 Filed 03/25/21 Page 32 of 32 Page ID #:32



      14.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                             VII. CONCLUSION

      15.   For all the reasons described above, there is probable

cause to believe that the items listed in Attachment B, which

constitute evidence, fruits, and instrumentalities of violations

of the Subject Offenses will be found in the SUBJECT PREMISES,

as described in Attachment A.



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
March, 2021.



UNITED STATES MAGISTRATE JUDGE




                                       21
